COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Theaola Robinson and Benji’s Special Educational Academy, Inc. v.
                           Christopher L. Tritico, Ron S. Rainey, and Michael Essmyer, Jr. d/b/a
                           Essmyer, Tritico & Rainey L.L.P.

Appellate case number:     01-14-00896-CV

Trial court case number: 2013-26582

Trial court:               125th District Court of Harris County

        On March 12, 2015, the Court issued an opinion dismissing this appeal for nonpayment
of required fees. Prior to the issuance of our opinion, neither appellants nor the trial court clerk
provided us with an affidavit of indigence filed by appellants, nor did the record contain any
indication that an affidavit of indigence had been filed. Appellants further failed to respond to the
court’s notices that the appeal was subject to dismissal unless appellants paid the required fees or
established indigence. On April 13, 2015, after the appeal was dismissed, appellants filed a
“Motion to Vacate Judgment or Set Aside Judgment and Verified Motion to Reinstate Appeal”
indicating that appellants filed an affidavit of indigence with the trial court in January 2015. We
construe appellants’ motion as a motion for rehearing.

        Upon consideration of appellants’ motion, we withdraw our opinion and judgment
dismissing the appeal for nonpayment of required fees and reinstate this case on the Court’s
active docket.

        Although the reporter’s record was filed on March 5, 2015, a clerk’s record has not been
filed. Accordingly, it is further ORDERED that the trial court clerk file the clerk’s record with
this Court within 10 days of the date of this order and at no cost to appellants. See TEX. R. APP.
P. 20.1(k). The trial court clerk shall include in that record the affidavit of indigence as well as
any pleadings regarding any contest to the affidavit. If no contest to the affidavit was filed, the
trial court clerk shall also include in the record any materials that the appellant has designated
must be included. See TEX. R. APP. P. 20.1(f).

        It is further ORDERED that appellants file their brief on the merits within 30 days after
the clerk’s record is filed. See TEX. R. APP. P. 38.6(a). Appellee’s brief, if any, must be filed
within 30 days after the date appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).
Judge’s signature: /s/ Jane Bland
                   Acting for the Court

Panel consists of: Justices Keyes, Bland, and Brown

Date: June 4, 2015